Green, J. P.
(dissenting). I respectfully dissent. Supreme Court properly determined that defendant James Pennington’s criminal conviction does not collaterally block the civil litigation of the issues whether decedent’s death was “expected or intended” by the insured (see, Allstate Ins. Co. v Zuk, 78 NY2d 41, 43-44) or was the result of a covered “occurrence” (see, Allegany Co-op Ins. Co. v Kohorst, 254 AD2d 744; General Acc. Ins. Co. v Zazynski, 229 AD2d 920, 921). Contrary to the majority’s position, Pennington’s conviction of intentional murder does not establish that decedent’s injuries and death are not covered under the provisions of the insurance policies at issue (cf., Matter of Nassau Ins. Co., 78 NY2d 888, 890-891). Pennington was also convicted of depraved mind murder, which “differs from intentional murder in that it results not from a specific, conscious intent to cause death, but from an indifference to or disregard of the risks attending [the] conduct” (People v Register, 60 NY2d 270, 274, cert denied, 466 US 953). Thus, the jury in the criminal action found not only that Pennington committed intentional murder by killing decedent with the conscious objective of causing his death, but also found that Pennington committed depraved mind murder “by recklessly and thus unintentionally killing [decedent] under circumstances evincing a depraved indifference to human life” (People v Gallagher, 69 NY2d 525, 530). By convicting Pennington of both crimes, the jury left open the question whether he “expected or intended” decedent’s death to result from his conduct. Indeed, “[b]ecause the jury found [Pennington] guilty of both intentional and reckless homicide, it is impossible to determine what if anything the jury decided on the issue of [his] mental state at the time of the offense” (People v Gallagher, supra, at 530). The fact that Pennington’s conduct is equally blameworthy under either definition of murder (see, People v Register, supra, at 275) is not germane to the issue whether the criminal conviction has collateral estoppel effect in the civil litigation. Because *1017Pennington was convicted of both crimes, there is an issue of fact whether Pennington expected or intended decedent’s injury or death. Thus, the court properly determined that plaintiffs are not relieved of their duty to defend their insureds in the underlying wrongful death action (see, Allstate Ins. Co. v Zuk, supra, at 45-47; Aetna Cas. & Sur. Co. v Gigante, 229 AD2d 975). (Appeal from Judgment of Supreme Court, Erie County, Cosgrove, J. — Declaratory Judgment.) Present — Green, J. P., Lawton, Wisner, Hurlbutt and Callahan, JJ.